DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble indication “wherein in each case…” is indefinite because it is not clear what these “cases” are.  There is nothing apparent in the claim which “each case” is referring to.
Claim 2 recites the limitation "the search times for the applicable search subareas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is no indication of what an “applicable” search subarea is or what “search times” for such areas are.  Are these assigned times for a radar to search a subarea or calculated times based on some parameter(s), or something else?
Claim 3 recites the limitation "the probability of detection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Separately from lacking an 
Regarding claim 8, similar to claim 3 it is not clear what limitation the claim 8 statement “wherein a minimal probability of detection of an object of prescribed size at a prescribed distance is ensured” puts on the method of claim 1.  Is “ensuring” intended as a step in the method? It is not clear what this would this entail if the intent. It is not otherwise clear in what way any of the steps of claim 1 are limited by the language of the claim. 
Regarding claims 6 and 7, the “wherein” clause provides language that suggests or makes optional but does not require steps to be performed or does not limit the scope of a claim or claim limitation. Accordingly, the metes and bound of the claim cannot be ascertained by one having ordinary skill in the art. In particular, the claims indicate that “the splitting” “changes” (claim 6) or “is continually adapted” (claim 7) according to “the movement and/or the trajectory of the missiles”.  As an initial matter, the claims lack antecedent basis for “the movement and/or the trajectory of the 
	
Regarding the claim 9 indication that a minimal probability is determined based on a horizontal angle, vertical angle, and “associated angle widths”, it is not clear what these “angle widths” are, to the extent that they are in addition to the horizontal (azimuth) and vertical (elevation) angles as claimed.  Further, the description of such angles at [0041]-[0042] does not clarify what these refer to; for example the described “angle widths” in Figures of 2 and 3 are not labeled, nor are any angles or ranges as described in [0041]-[0042].  
Claim 11 requires that the two missiles “each independently stipulate the search subarea that is supposed to be searched by the radar of the missile.”  However, claim 1, on which claim 11 depends requires that the two missiles carry out the searching “cooperatively”. The specification at [0010] defines “cooperatively” as “that coordinated searching of the search area takes place”, whereas the independent operation is described at [0025] as “The independent assigning of the area to be searched by the respective missile achieves local control (decentralized method).” It is not clear what it 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmer et al. (2006/00114324).
Regarding claims 1 and 5, Farmer discloses a method for searching a search area, wherein in each case at least one radar is arranged in at least two missiles ([0006]-[0007], [0027]), the method comprising: a) splitting the search area into at least two search subareas, and b) searching the at least two search subareas by the respective radar of the at least two missiles, wherein the at least two missiles carry out 
Regarding claim 2, the claim is indefinite as indicated above but it is apparent from the disclosure of Farmer that a “total search time” is equal a “maximum” search time among the areas searched by a UAV, e.g. the time it takes for the request recipient to search the area assigned to itself (e.g. [0024]).  
Regarding claim 3, the claim is indefinite as indicated above but it is apparent that Farmer discloses that “a probability of detection of an object in the search is prescribable or predefined”, e.g. [0030]-[0031] discussing probability and targeting of particular objects for detection.
Regarding claim 4, by dividing the area into sections, it is implicit from Farmer that these sections (subareas) have substantially no overlap ([0024]).
Regarding claims 6 and 7, Farmer discloses the step of splitting of the search area into search subareas changes/continually adapted according to the movement and/or the trajectory of the at least two missiles (e.g. [0021]; clearly the claim 1 step of 
Regarding claim 8, the claim is indefinite as indicated above but it is apparent that Farmer discloses “a minimal probability of detection of an object of prescribed size at a prescribed distance is ensured”, e.g. [0030]-[0031] discussing probability and targeting of particular objects for detection.
Regarding claim 9, Farmer discloses that search subarea is determined based on a horizontal angle, a vertical angle and associated angle widths, or based on three- dimensional coordinates (e.g. [0032]).
Regarding claim 10, Farmer discloses one of the at least two missiles assigns the search subarea to be searched to the at least one other missile (e.g. [0024]).
Regarding claim 11, Farmer discloses the at least two missiles each independently of one another stipulate the search subarea that is supposed to be searched by the radar of the missile ([0024]; in one embodiment a UAV determines from a request the section of the requested area it can search and then sends the remainder of the request to another UAV to do the same).
Regarding claims 12 and 13, Farmer discloses a missile formation (note the definition of “missile” per the instant specification includes UAV’s) configured to cover a search area in an airspace, each having a radar ([0027]) and a process unit ([0014]) to perform the method of claim 1.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 5-8, 2, 9-11, 13, and 14, respectively of copending Application No. 16/517,170 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate claims 1-12 as best can be determined given the indefinite language identified above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsunoda discloses dividing a search area among radar equipped air vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646